Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Eastman Gas Company, L.L.C., f/k/a                     Appeal from the 4th District Court of Rusk
Fairplay Gas, Appellant                                County, Texas (Tr. Ct. No. 2010-328).
                                                       Opinion delivered by Justice Moseley,
No. 06-13-00128-CV          v.                         Chief Justice Morriss and Justice Carter*
                                                       participating.   *Justice Carter, Retired,
Goodrich Petroleum Company, L.L.C.,                    Sitting by Assignment.
Appellee



        As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
        We further order that the appellant, Eastman Gas Company, L.L.C., f/k/a Fairplay Gas,
pay all costs of this appeal.




                                                       RENDERED JANUARY 14, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk